Name: Directive 2008/32/EC of the European Parliament and of the Council of 11 March 2008 amending Directive 2000/60/EC establishing a framework for Community action in the field of water policy, as regards the implementing powers conferred on the Commission
 Type: Directive
 Subject Matter: natural environment;  maritime and inland waterway transport;  international law;  environmental policy;  EU institutions and European civil service
 Date Published: 2008-03-20

 20.3.2008 EN Official Journal of the European Union L 81/60 DIRECTIVE 2008/32/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 March 2008 amending Directive 2000/60/EC establishing a framework for Community action in the field of water policy, as regards the implementing powers conferred on the Commission THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Directive 2000/60/EC of the European Parliament and of the Council (3) provides that certain measures are to be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (4). (2) Decision 1999/468/EC has been amended by Decision 2006/512/EC, which introduced the regulatory procedure with scrutiny for the adoption of measures of general scope and designed to amend non-essential elements of a basic instrument adopted in accordance with the procedure referred to in Article 251 of the Treaty, inter alia, by deleting some of those elements or by supplementing the instrument with new non-essential elements. (3) In accordance with the statement by the European Parliament, the Council and the Commission (5) concerning Decision 2006/512/EC, for the regulatory procedure with scrutiny to be applicable to instruments adopted in accordance with the procedure referred to in Article 251 of the Treaty which are already in force, those instruments must be adjusted in accordance with the applicable procedures. (4) The Commission should be empowered to establish technical specifications and standardised methods and to adapt certain annexes. Since those measures are of general scope and are designed to amend non-essential elements of Directive 2000/60/EC, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (5) Since the Commission has established a register of sites to form the intercalibration network referred to in section 1.4.1 of Annex V to Directive 2000/60/EC by means of Decision 2005/646/EC (6), it is appropriate to delete the references to expired deadlines. (6) Directive 2000/60/EC should therefore be amended accordingly. (7) Since the amendments made to Directive 2000/60/EC by this Directive are technical in nature and concern committee procedure only, they do not need to be transposed by the Member States. It is therefore not necessary to lay down provisions to that effect, HAVE ADOPTED THIS DIRECTIVE: Article 1 Amendments Directive 2000/60/EC is hereby amended as follows: 1. Article 8(3) shall be replaced by the following: 3. Technical specifications and standardised methods for analysis and monitoring of water status shall be laid down. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 21(3).; 2. Article 20 shall be replaced by the following: Article 20 Technical adaptations to the Directive 1. Annexes I, III and section 1.3.6 of Annex V may be adapted to scientific and technical progress taking account of the periods for review and updating of the river basin management plans as referred to in Article 13. Those measures, designed to amend non-essential elements of this Directive, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 21(3). Where necessary, the Commission may adopt guidelines on the implementation of Annexes II and V in accordance with the regulatory procedure referred to in Article 21(2). 2. For the purpose of transmission and processing of data, including statistical and cartographic data, technical formats for the purpose of paragraph 1 may be adopted in accordance with the regulatory procedure referred to in Article 21(2).; 3. Article 21 shall be replaced by the following: Article 21 Committee procedure 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.; 4. Section 1.4.1 of Annex V shall be amended as follows: (a) point (vii) shall be replaced by the following: (vii) The Commission shall prepare a draft register of sites to form the intercalibration network. The final register of sites shall be established in accordance with the regulatory procedure referred to in Article 21(2).; (b) point (ix) shall be replaced by the following: (ix) The results of the intercalibration exercise and the values established for the Member State monitoring system classifications in accordance with points (i) to (viii) and designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 21(3) and published within six months of the completion of the intercalibration exercise. Article 2 Entry into force This Directive shall enter into force on the day following its publication in the Official Journal of the European Union. Article 3 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 11 March 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J. LENARÃ IÃ  (1) OJ C 161, 13.7.2007, p. 45. (2) Opinion of the European Parliament of 11 July 2007 (not yet published in the Official Journal) and Council Decision of 3 March 2008. (3) OJ L 327, 22.12.2000, p. 1. Directive as amended by Decision No 2455/2001/EC of the European Parliament and of the Council (OJ L 331, 15.12.2001, p. 1). (4) OJ L 184, 17.7.1999, p. 23. Decision as amended by Decision 2006/512/EC (OJ L 200, 22.7.2006, p. 11). (5) OJ C 255, 21.10.2006, p. 1. (6) Commission Decision 2005/646/EC of 17 August 2005 on the establishment of a register of sites to form the intercalibration network in accordance with Directive 2000/60/EC (OJ L 243, 19.9.2005, p. 1).